Title: From Thomas Jefferson to John Wayles Eppes, 27 May 1805
From: Jefferson, Thomas
To: Eppes, John Wayles


                  
                     Dear Sir 
                     
                     Washington May 27. 05.
                  
                  Not understanding the conveyance to you by post beyond Richmond, I have thought it safest to remit the 100. D. for you to Gibson & Jefferson, subject to your order, which is done this day. I was never better pleased with a riding horse than with Jacobin. it is now really a luxury to me to ride.   The early prevalence of sickness here this season will probably drive us hence earlier than usual, perhaps by the middle of July. I shall proceed almost directly to Bedford, and will there take to my assistance Mr. Clay & mr Clark and lay off at the East end of the tract so much as shall, taking quality & quantity into consideration, be equal to the average value of 1000. as. of the whole tract generally. the tenderest considerations ensure a conscientious performance of this duty, and to be governed by the judgment of those who knowing the tract well will have no motive but to do what is right. I shall hope on my return from Bedford to find you at Monticello with the beloved children, objects of my tenderest sollicitudes. I shall not be without a hope of seeing mr & mrs Eppes also at Monticello. tho I cannot now repay their visits, if they will trust me 4. years, I will overgo the measure. you will see in the papers an extra letter of Elliott’s of extraordinary aspect. it contains some absolute untruths. but what is most remarkeable is that expressions are so put together as to be literally true when strictly considered & analysed, and yet to convey to 99 readers out of 100. the most absolute & mischievous falsehoods. it is a most insidious attempt to cover his own opinions & passions under the mantle of the executive, and to fill with inquietude the republicans who have not the means of good information. present me to mr & mrs Eppes & family & accept my affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               